Title: To Thomas Jefferson from Edward Graham, 10 November 1821
From: Graham, Edward
To: Jefferson, Thomas


Sir!
Lexington
Novr 10th 1821
Your letter of the 22d Ulto informing that you intended if weather & health would allow, to be at the N. bridge on 11th or 12th Inst for the purpose of ascertaining the lines of the survey including the bridge and requesting me to attend for that purpose, if I should be sent for.I think it will be inconvenient for me on several accounts to attend, and I also feel considerably indisposed to day being seized last night with a pain in my back which, if it continues, will completely unfit me for surveying. Under these circumstances. to prevent your being disappointed or delayed, if you should come to the bridge, I have to day spoken to capt William Paxton who is the surveyor of this county, to attend, if sent for, & do the business for you. He has promised that he will. As Capt Paxton is well practised in surveying & acquainted with several surveys in the neighbourhood of the bridge, he will probably suit your purpose better than I would.It would have given me pleasure to have complied with your wishes, & if no suitable substitute could have been obtained I would have made the attempt; but having capt Paxton in my stead you will rather gain then loose by the exchange.Sir respectfully yrsEdw: GrahamPatrick knows where Capt Paxton lives. His residence is nearer the bridge then mine.